DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teraguchi (Japanese publication 2003-54384).
	The publication to Teraguchi, note cited English language translation, discloses the invention as is claimed.  Teraguchi discloses a wiper blade (10, fig. 5) having a wiper blade adapter device (fig. 1) comprising an adapter base member (18) which is configured to be securely connected to a wiper blade component (13).  The adapter base member (18) having connection elements (18e).  An adapter unit (20) is configured for releasable coupling to a wiper arm adapter (5, fig. 6).  The adapter unit is configured to be pivotally connected to the adapter base member via shaft (19).  The adapter unit (20) includes first and second locking means for engagement with the connection elements (18e).  The locking means includes elongate arms (20c) wherein distal ends thereof (generally 20f) are configured during assembly with the adapter base member to be deflected along a wiping direction towards one another and towards a longitudinal center plane of the adapter unit.  Inner surfaces of the elongate arms define abutment faces.  The longitudinal center plane of the adapter unit (20, fig. 3) appears to extend through a center of gravity of the adapter base member as both the adapter unit (20) and adapter base member are symmetrically arranged and nested one within the other (fig. 1).  The adapter base member (18) includes inner surfaces on the inside of flanges (18c) facing the longitudinal center plane.  The distal ends (20f) of the elongated arms are configured to snap back, as far as defined, toward the inner surfaces after catches (20e) engage with the connection elements (18e).  The adapter unit (20) includes inner surfaces facing the longitudinal center plane wherein such inner surfaces are at least configured to engage the wiper arm adapter (5) when connected therein.
	With respect to claim 7, the first and second locking means define a receiving space (area between side walls (20c, fig. 1) for positive-locking receiving of the wiper arm adapter (5).  Note the wiper arm adapter does not appears to make up a part of the claimed wiper blade adapter device.
	With respect to claim 8, the adapter unit (20) includes side walls (20c), wherein one of which can be deemed a side wall covering the locking means (other side wall with catch 20e).
	With respect to claim 11, assembly of the wiper blade adapter device of Teraguchi with the wiper arm adapter (5) will result in deflection of ends (20f) towards one another and towards the longitudinal center plane.  Such is demonstrated in figures 1 and 2, wherein the adapter (5) is attached to the shaft (20d) of the adapter unit and then such adapter unit is pivoted into the base member where the ends (20f) are deflected to lock (20e) with connection element recesses (18e).  See paragraph 22 of the translation.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Teraguchi (Japanese publication 2003-54384) in view of Deutscher et al (US patent 3,416,180).
	The publication to Teraguchi discloses all of the above recited subject matter with the exception of the wiper arm adapter having a width substantially corresponding to a spacing between the locking means such that the abutment faces thereof are configured to abut with the wiper arm adapter when assembled therein to block deflection.



The publication to Deutscher discloses a wiper blade adapter device (fig. 4) comprising an adapter base (14) configured to support a wiper blade by connection thereto (col. 1, lines 40-50), and an adapter unit (1, figs. 1, 2) configured for releasable coupling to a wiper arm (18) adapter (18a).  The adapter unit is configured to be connected to the adapter base member by a locking connection means (11, 12, 15, 16).  Such locking connection means comprises on the adapter unit a locking means (7, 9, 11) and additional locking means (8, 10, 12), for engagement with the adapter base member within holes (15, 16) thereof.  During assembly of the adapter unit with the adapter base member, side walls (2, 3) of the adapter unit, with both locking means thereon, are deflected inwardly towards one another in a direction towards a longitudinal center plane of the adapter unit (col. 2, lines 1-19).  The locking means include abutment faces.  Note below annotated figure 4 of Deutscher.  Such faces, insides of portions (9, 10), are configured to abut against the wiper arm adapter (18a).  The space between such faces substantially corresponds to the width of the wiper arm adapter as can clearly be seen in figure 4 and as set forth in column 3, lines 15-20.  Therein it is disclosed that the wiper arm adapter can prevent collapse of the adapter unit and separation from the adapter base, thus indicating contact with the wiper arm adapter at such faces. 


    PNG
    media_image1.png
    475
    770
    media_image1.png
    Greyscale

	
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the width of the wiper arm adapter of Teraguchi as substantially the same as the width between the abutment faces of the locking means such that they can engage with one another, as clearly suggested by Deutscher, if not already, to prevent inadvertent separation of the locking means and undesired disassembly of the adapter device.  Such corresponding widths provide for the blocking of deflection as claimed.
	With respect to claims 5 and 10, the components of the wiper blade adapter device and the wiper arm adapter (5) of Teraguchi are deemed to set forth the system as claimed.  While Deutscher discloses the width to the arm adapter as substantially the same as the width between abutment faces, to make such the same so positive engagement occurs appears an obvious improvement given what is suggested by Deutscher.  Such engagement would act to eliminate play in the system aid in prevention of noise production such as rattling.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide positive engagement between the arm adapter and the abutment faces to reduce play therebetween and noise production.  The provision of tight tolerances in mechanical components is well established.
	With respect to claim 6, the locking means or arms (20c) will extend parallel to the longitudinal center plane of the adapter unit after snapping back.  Note figure 1 which shows the parallel nature of the arms and such would be parallel to a center plane passing laterally left to right through the adapter unit.
Allowable Subject Matter

Claim  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
25 September 2022